.®.
'   1   ..   Case: 60-80002    Document: 09513115988         Page: 1   Date Filed: 07/15/2015




                              United States Court ofAppeals
                                          FIFfH CIRCUIT
                                       OFFICE OF THE CLERK
         LYLE W. CAYCE                                                        TEL. 504-310-7700
         CLERK                                                             600 S. MAESTRI PLACE
                                                                          NEW ORLEANS, LA 70130




         Ms. Karen
         Northern District of Texas,
         United_States District Court
         205 E. ~th Street
         Room F-13240
         Amarillo, TX 79101

         Dear Ms. Mitchell
         I am forwarding a notice of appeal erroneously sent to us.  We
         have noted the date received here. When you file the notice of
         appeal, please use that date, see FED R. APP. P. 4 (d).
         Also, enclosed please find pro se' s application for leave to
         proceed in forma pauperis which was sent to this court. Please
         notify us when you have acted on the application.


                                           Sincerely,
                                           LYLE W. CAYCE, Clerk
                                            ~~}{_.JaM.~
                                           By:
                                           Claud1a N. Farr1ngton, Deputy Clerk
                                           504-310-7706




         ;7~;2f-tdol6
              !fl~